76 F.3d 389
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Perry HYDE, Defendant-Appellant.
No. 95-30256.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Perry Hyde appeals his conviction, pursuant to a guilty plea, for five drug related charges in violation of 21 U.S.C. § 841(a)(1)(D) & (a)(1), 844(a), and 853.   Hyde's contention that his prosecution was barred by double jeopardy arising from a prior uncontested administrative forfeiture of his property is foreclosed by this court's decision in United States v. Cretacci, 62 F.3d 307 (9th Cir.1995).   Accordingly, his conviction and sentence is


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3